UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

    ANTHONY MAYES,
                                 Plaintiff,
                                                                 15 Civ. 7155 (KPF)
                          -v.-
    UNITED STATES OF AMERICA,                                          ORDER

                                 Defendant.

KATHERINE POLK FAILLA, District Judge:

        On March 5, 2018, the Court granted Defendant’s motion for summary

judgment (Dkt. #107); on August 3, 2018, the Court denied Plaintiff’s motion

for reconsideration (Dkt. #122); and by summary order dated January 23,

2020, the Second Circuit affirmed, see Mayes v. United States, 790 F. App’x

338 (2d Cir. 2020) (summary order).1 Now, nearly three years after the Court

denied Plaintiff’s motion for reconsideration, and nearly 18 months after the

Second Circuit affirmed the Court’s opinions granting summary judgment and

denying reconsideration, Plaintiff moves — pursuant to Federal Rule of Civil

Procedure 60(b)(4) — to vacate judgment and reopen this case. (See Dkt.

#133-136).2 Plaintiff argues that the Court’s prior decisions are “void” because

the Court failed to equitably toll Plaintiff’s Federal Tort Claims Act claim. (See

Dkt. #135-136). For the reasons that follow, Plaintiff’s motion is DENIED.

        “Relief under Rule 60(b) is generally not favored and is properly granted

only upon a showing of exceptional circumstances.” Ins. Co. of N. Am. v. Pub.



1       The mandate issued on May 4, 2020. (See Dkt. #132).
2       Plaintiff’s filings were docketed on June 28, 2021. (See Dkt. #133-136).
Serv. Mut. Ins. Co., 609 F.3d 122, 131 (2d Cir. 2010) (citation omitted). Rule

60(b)(4) authorizes a court to relieve a party from a final judgment only if “the

judgment is void.” Fed. R. Civ. P. 60(b)(4). A judgment is void if it is “so

affected by a fundamental infirmity that the infirmity may be raised even after

the judgment becomes final.” United Student Aid Funds v. Espinosa, 559 U.S.

260, 270 (2010). The rule “strikes a balance between the need for finality of

judgments and the importance of ensuring that litigants have a full and fair

opportunity to litigate a dispute.” Id. at 276. Accordingly, the list of infirmities

that may be raised by a motion under Rule 60(b)(4) “is exceedingly short;

otherwise, Rule 60(b)(4)’s exception to finality would swallow the rule.” Id. at

270. A judgment is not void, for example, merely because it is erroneous. Id.

      Additionally, a motion for relief pursuant to Rule 60(b)(4) must be made

“within a reasonable time.” Fed. R. Civ. P. 60(c). Plaintiff’s motion, filed years

after judgment was entered and affirmed by the Second Circuit, nevertheless

rests on a misapplication of the Supreme Court’s decision in United States v.

Kwai Fun Wong, 575 U.S. 402 (2015). But Kwai Fun Wong was decided years

before the Court resolved this case and accordingly, Plaintiff could have raised

his arguments regarding equitable tolling well before summary judgment.

Therefore, his motion was not made within a reasonable time. Accord Snyder

v. Smith, No. 04 Civ. 81 (RJD), 2010 WL 3463198, at *1 (E.D.N.Y. Aug. 30,

2010) (“[T]he Court finds that petitioner’s motion is untimely, and further finds,

as steward of its own jurisdiction, that it is imperative that it deny the motion

on this ground rather than follow the common practice of making lenient

                                         2
assumptions in a pro se prisoner’s favor on the procedural question and

proceeding to deny the application on the merits. To do otherwise would be to

cede victory to a spate of utterly frivolous, utterly stale … applications.”).

Plaintiff’s motion is therefore denied as untimely.

      Even if the Court were to consider the merits of Plaintiff’s motion, the

motion must be denied. Relief from a judgment pursuant to Rule 60(b)(4) will

be “rare”; it is available in only two circumstances. Espinosa, 559 U.S. at 271.

The movant must demonstrate either (i) “a certain type of jurisdictional error”

or (ii) “a violation of due process that deprives a party of notice or the

opportunity to be heard.” Id.; see also City of New York v. Mickalis Pawn Shop,

LLC, 645 F.3d 114, 138 (2d Cir. 2011). Plaintiff fails to establish that the

Court lacked jurisdiction over his case, nor does he establish that he was

denied due process of law, especially given that this Court and the Second

Circuit considered and rejected the very arguments Plaintiff now raises

regarding his FTCA claims. See Mayes, 790 F. App’x at 339-40 (affirming

rejection of FTCA claim on failure-to-exhaust grounds). Plaintiff’s belated

request for equitable tolling, years after the statute of limitations has already

run on his FTCA claim, does not render the Court’s dismissal of his claim for

failure to exhaust a due process violation.

      Accordingly, Plaintiff’s motion is DENIED. The Clerk of Court is directed

to terminate the motion pending at #135, and to mail a copy of this Order to

Plaintiff at his address of record.




                                          3
      The Court certifies, under 28 U.S.C. § 1915(a)(3), that any appeal from

this Order would not be taken in good faith, and therefore in forma pauperis

status is denied for the purpose of an appeal. See Coppedge v. United States,

369 U.S. 438, 444-45 (1962).

      SO ORDERED.

Dated:      June 29, 2021
            New York, New York             __________________________________
                                                KATHERINE POLK FAILLA
                                               United States District Judge




                                       4
